10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

_ KING COUNTY, and OFFICERS RODNEY

 

 

Case 2:19-cv-00259-JLR Document12 Filed 05/14/19 Page 1of3

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

TOBY MEAGHER, through his Power of

Attorney, GERALDINE MCNAMARA, NO. 2:19-CV-00259 JLR
Plaintiff, STIPULATED MOTION AND
[PROPOSED] ORDER TO EXTEND
v. DEADLINE TO JOIN ADDITIONAL
PARTIES

PRIOLEAU, BRIAN O'FARRELL, THERON NOTED: May 14, 2019
MCCAIN JR., RONNY LEE KINTNER, J.
GARCIA, AND DEFENDANT DOES 1 - 10,

Defendants.

 

 

STIPULATED MOTION
Plaintiff Toby Meagher, through his Power of Attorney Geraldine McNamara and
Defendants King County, And Officers Rodney Prioleau, Brian O'Farrell, Theron McCain, Jr.,
Ronny Lee Kintner, J. Garcia, respectfully come before the Court and jointly request, pursuant to
Federal Rule of Civil Procedure 6(b)(1), that the Court amend the Court’s April 17, 2019 Minute
Order Setting Trial Date and Related Dates (Dkt. 11) and extend the deadline for Joining Additional
Parties to June 28, 2019. |

In support of this request, the parties state:

STIPULATED MOTION AND [PROPOSED]

ORDER TO EXTEND DEADLINE TO JOIN

ADDITIONAL PARTIES- 1 Peterson | Wampold
CASE NO. 2:19-CV-00259 JLR Rosato | Feldman | Luna

135677.docx 1501 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3877
PHONE: (206) 624-6800
FAX: (206) 682-1415

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00259-JLR Documenti12 Filed 05/14/19 Page 2 of 3

1. Counsel for the parties have conferred with respect to the pretrial schedule in this
matter. Counsel agreed that additional time is needed to possibly join additional parties in this

matter based on the discovery to date.

 

 

 

 

 

 

 

 

2. No further amendments to the Court’s Minute Order are being requested at this
time.

For the foregoing reasons, the parties jointly request that the Court grant their request.

DATED this 14" day of May, 2019.
PETERSON WAMPOLD KING COUNTY PROSECUTOR’S OFFICE
ROSATO | FELDMAN | LUNA
/s/Tomas A. Gahan /s\John Zeldenrust
Tomas A. Gahan, WSBA No. 32779 John Zeldenrust, WSBA No. 19797
Felix G. Luna, WSBA No. 27087 King County Prosecuting Attorney
Attorneys for Plaintiff 500 Fourth Avenue, 9™ Floor
1501 4" Avenue, Suite 2800 Seattle, WA 98104
Seattle, WA 98101 Phone: 206-296-8820
Ph. (206) 624-6800 Email: john.zeldenrust@kingcounty.gov
gahan@pwrfl-law.com
luna@pwrfl-law.com Attorneys for Defendants
Attorneys for Plaintiff

ORDER
Based on the foregoing, IT IS SO ORDERED,
-, Honorable James L. Robart
United States District Court Judge

STIPULATED MOTION AND [PROPOSED]
ORDER TO EXTEND DEADLINE TO JOIN

ADDITIONAL PARTIES- 2 Peterson | Wampold

 

 

 

CASE NO. 2:19-CV-00259 JLR
135677 .docx

Rosato | Feldman | Luna

1501 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3677
PHONE: (206) 624-6800
FAX: (206) 682-1415

 

 
ew

eo  ~— Da

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00259-JLR Document 12 Filed 05/14/19 Page 3 of 3

CERTIFICATE OF SERVICE |

I hereby certify that on the date shown below I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to all counsel of record.

Dated: May 14, 2019

STIPULATED MOTION AND [PROPOSED]
ORDER TO EXTEND DEADLINE TO JOIN
ADDITIONAL PARTIES- 3

’ CASE NO. 2:19-CV-00259 JLR

135677 docx

/s/Dana Vizzare
Dana Vizzare, Paralegal

-1501 4% Avenue, Suite 2800

Seattle, WA 98101
Ph. 206-624-6800
dana@pwrtl-law.com

Peterson | Wampold
Rosaio | Feldman | Luna

1501 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3677
PHONE: (206) 624-6800
FAX: (206) 682-1415

 

 
